Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of a non-provisional application on 10/31/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending. 

 	35 USC § 101
3. 	With respect to 35 U.S.C 101, claims 1-20 are analyzed to not be directed to an abstract idea and flows through at step 2A. For example, at least claim 1, 8 and 15 show a method, non-transitory computer readable medium and a system. Thus, these claims and their dependents pass step 1. Claims 1-20, as a whole are not directed to an abstract idea of either mathematical concepts, method of organizing human activity or mental process. Clearly the claim is directed to a process of receiving in a machine learning model executing in a processor a process of processing historical data assigned to a class in a vector and then generating a set of decision trees corresponding to a class to transform a decision tree into a rule to classify a document that is then classified by the system. There is no mathematical concept in the claim and the claim does not recite simple a mental process of performing the functions. Finally, the claims do not refer to a fundamental economic principle or commercial interaction or managing relationships between people. Moreover, claim 1 refers similarly to the neural network of training a data set, as outlined in MPEP 2106.04 (a)(1) vii. Therefore, claims 1-20 are not seen as being directed to an abstract idea and would be directed to eligible subject matter under 35 U.S.C 101. 
 
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skiles et al. U.S. Publication No. 20180349388 published Dec. 6, 2018 in view of Singh et. al. U.S. Publication No. 20110249905 published Oct. 13, 2011. 

In regard to Independent claim 1.  A computer-implemented method for automated provision of sets of rules using machine learning (ML) models (See Para 4, 9 and 41, machine learning system), the method being executed by one or more processors(See Fig.1, processor 103) and comprising: 
receiving historical data, the historical data comprising a set of variable vectors, each variable vector being assigned to a class in a set of classes (See Para 29-30, 35, 144)  Skiles teaches document classifier that classifies docs into classes and subclasses.
processing the historical data through one or more encoders to provide a set of feature vectors, each feature vector corresponding to a respective variable vector in the set of variable vectors and being assigned to the class of the respective variable vector (See Para 41-44, 47-49, 51-55 and 93, 96, 115, 136 and 145). Skiles taches processing the historical document data into a set of variable vectors assigned to a type of class.   
generating a set of decision trees based on the feature vectors, each decision tree corresponding to a class in the set of classes; (See Para 63 and 87, 117). Skiles teaches a decision tree classifier generated for each clustering of documents. 
transforming each decision tree into a set of rules to provide sets of rules, each rule in a set of rules defining conditions to assign at least a portion of an electronic document to a respective class in the set of classes (See Fig. 4-7 and Para 81-95 and 109-145). Skiles teaches a preliminary classifier is used and compared to a metric so as to then generate an active document classifier (rule) to assign to documents to accurately identify its type using a first and second data set. Once the classifier is trained then the documents are classified into clusters.  
and providing the sets of rules for execution in an enterprise system, the enterprise system classifying electronic documents to classes in the set of classes based on the sets of rules. (See fig. 4-7 and Para 81-95 and 109-145). Skiles as shown in figure 8-13, the system receives the sets of rule to classify and cluster the documents for presentation on the interface. 
While Skiles teaches (fig. 16) at least a process of encoding through feature vectors (Para 41, 43) the particular words in a document so as to map the docs into a feature vector space, and also uses at least rules to assign to a document class, the phrase rule and encode are not explicitly mentioned. Nonetheless, the teachings of Singh are relied upon to show how the skilled artisan would understand an encoder and a rule for processing a document for classification. 
Singh is analogous art to the present application and to Skiles as Singh is directed to the same problem-solving area od document classification (See Singh 38). Singh teaches every document in the system is encoded into a feature vector form (Para 169). Singh also teach a rule to extract data from a document (Para 146 and 150). Singh teaches using decision tree voting to determine a class of document (Para 156, 240-242). Singh teaches a document class determinations system and GUI for processing the recognized documents (Apra 99-102). Singh teaches using feature vectors and clusters to classify documents (See also Para 186). The combination of Singh and Skiles would provide the classification system of Skiles to use the encoder and rules of  Singh so as to improve document classification over time (Para 152-155). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Singh and Skiles in front of them to modify Skiles with Singh to provide encoded feature vectors to assist in classifying documents. The motivation to combine Skiles with Singh comes from Singh to use encoding and recognition to accurately extract and present data from a wide range of documents and eliminate errors in the data sets (Para 130-136).   
With respect to dependent claim 2,  Skiles teaches the method wherein processing the historical data through one or more encoders to provide a set of feature vectors comprises one or more of: transforming categorical variables into bit-strings using a categorical binary encoder; and converting text variables into variables of top q tokens using a count vectorizer (See converting text variables using a vectorizer, Para 11-12, 42-43). 
With respect to dependent claim 3,  Skiles teaches the method wherein during processing of the historical data, numerical values remain unchanged between a variable vector and a respective feature vector (See Para 42, the feature vector with the word list and word vector remain the same, 47-55 and 144). 
With respect to dependent claims 4-6,  Skiles teaches the method, wherein transforming each decision tree into a set of rules comprises, transforming decision tree branches with numeric variables into a rule condition with a respective comparison operators selected from a set consisting of less than (<), greater than (>), less than or equal to (<=), greater than or equal to (>=), equal to (==), and not equal to (!=) (See para 87). 
With respect to dependent claim 7,  Skiles does not teach the method wherein the electronic documents comprise bank statements and the classes comprise accounts. However, this limitation would have been obvious to one of ordinary skill in the art prior to the effective date of the invention in view of Singh because Singh teaches documents can originate from banks (See Singh 3, 28). 
With respect to claims 8-14, claims 8-14 reflect a non-transient computer readable medium comprising instruction that when executed by a processor perform the steps of claims 1-7, thus are rejected along the same rationale. 
With respect to claims 15-20, claims 15-20 reflect a system comprising instructions that when executed by a processor perform the steps of claims 1-7, thus are rejected along the same rationale. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/       Primary Examiner, Art Unit 2179